Citation Nr: 0925133	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-28 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for left eye condition 
as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for erectile 
dysfunction or los of use of a creative organ as secondary to 
service-connected diabetes mellitus.  

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for disability or 
disease or the teeth or gums as secondary to service-
connected diabetes mellitus.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 decision and June 2006 notice of 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, which, in 
pertinent part, granted the Veteran's claim for service-
connection for diabetes, and denied the Veteran's claims for 
service-connection for hypertension; eye conditions; a tooth 
condition; loss of use of a creative organ; posttraumatic 
stress disorder (PTSD); and depression, anxiety, sleep 
disorder, and alcoholism.  The Veteran filed a timely Notice 
of Disagreement (NOD) in October 2005.  In the NOD, the 
Veteran indicated that the depression, anxiety and sleep 
disorder were part of his claim for PTSD.  Subsequently, in 
July 2007, the RO provided a Statement of the Case (SOC).  In 
August 2007, the Veteran filed a timely substantive appeal to 
the Board.   

At the Veteran's request, the Board convened a hearing, 
sitting at the RO (i.e. Travel Board hearing), in December 
2008.  A transcript is of record.

In a July 2007 rating decision, the RO granted the Veteran's 
claims for service connection for a skin disorder, diagnosed 
as onychomycosis, and a right eye disorder, diagnosed as 
retinopathy, both secondary to the Veteran's service-
connected diabetes.  The record does not include an NOD 
arising from the July 2007 rating decision.  However, in an 
April 2008 decision, the RO issued an additional rating 
decision, indicating that they would be continuing a 
noncompensable rating assigned to the right eye disorder.  In 
December 2008, the Veteran testified that the rating assigned 
for the right eye disorder did not accurately reflect the 
severity of that disability.  Because this claim is not 
currently in appellate status, the Board hereby refers this 
matter to the RO for appropriate action.   

Additionally, at the December 2008 hearing, the Veteran 
indicated that he wished to file a claim for service 
connection for coronary artery disease, as secondary to the 
service-connected diabetes mellitus.  The Board also refers 
this claim to the RO for appropriate action.

The issues of service connection for hypertension as 
secondary to service-connected diabetes mellitus; erectile 
dysfunction or loss of use of a creative organ as secondary 
service-connected diabetes mellitus; posttraumatic stress 
disorder (PTSD); and a disability or disease of the teeth or 
gums as secondary to service-connected diabetes mellitus, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence shows a current diagnosis of mild 
diabetic retinopathy of the left eye.  





CONCLUSION OF LAW

Service connection for retinopathy of the left eye secondary 
to service connected diabetes mellitus is warranted.  38 
C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)
        
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, the VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a left 
eye disorder, specifically retinopathy, as secondary to 
service connected diabetes mellitus.  Therefore, any errors 
in complying with the requirements of the VCAA are irrelevant 
and no further development is needed with respect to this 
claim. 


II.  Secondary Service Connection 

a.  Factual Background.  The Veteran essentially contends 
that he has a left eye disorder secondary to his service-
connected diabetes.  The relevant evidence is briefly 
summarized following.
The Veteran's service treatment records are negative for any 
diagnosis or treatment for an eye disorder.

In a May 2006 rating decision, the RO granted service 
connection for diabetes mellitus.

In a July 2007 VA eye examination report, the examiner 
diagnosed mild background diabetic retinopathy of both eyes. 

b.  Law and Regulations.  

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the Veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A Veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a Veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service- 
connected condition, such Veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a Veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).

c.  Analysis.  The Board finds that the evidence of record is 
sufficient to grant service connection for a left eye 
disorder, specifically diabetic retinopathy.  The record 
indicates that the Veteran is service-connected currently for 
diabetes mellitus.  In July 2007, the Veteran was diagnosed 
with mild diabetic retinopathy in both eyes.  As the evidence 
indicates that the Veteran has a left eye disorder caused by 
his service-connected diabetes, the Board finds that a grant 
of secondary service connection for left eye retinopathy is 
warranted.  See 38 C.F.R. § 3.310(a).  


ORDER

Entitlement to secondary service connection for diabetic 
retinopathy of the left eye is granted


REMAND

The Board finds that additional development is required 
before the remaining issues currently on appeal are ripe for 
adjudication on the merits.  38 C.F.R. § 19.9 (2008).  The 
Veteran essentially contends that he has hypertension, the 
loss of use of a creative organ or erectile dysfunction, and 
a dental disorder that were caused or aggravated by his 
service-connected diabetes.  He further contends that he has 
PTSD due to combat or stressors while on active duty in 
Vietnam.  A brief summary of the evidence follows.

In a service personnel record, specifically a DD-214 form, 
the Veteran's MOS is listed as that of an infantryman and his 
awards are noted as the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  In an 
additional service personnel record, specifically a record of 
assignments, the Veteran was noted to be assigned to duty in 
July 1968 as a security guard with the  U.S. Military 
Assistance Command (MACV) Advisory Team 27 with the US Army 
Pacific.  There is no indication of any receipt of medals or 
decorations evincing combat duty.

In an October 1967 service pre-induction medical examination 
report, the examiner did not note any findings relating to 
hypertension, erectile dysfunction, a dental disorder, or a 
psychiatric disorder.

In August and September 1969 service treatment records, the 
examiner diagnosed and treated the Veteran for gonorrhea.  

In a September 1969 service separation medical examination 
report, the examiner did not note any findings relating to 
hypertension, erectile dysfunction, a dental disorder, or a 
psychiatric disorder.

The record does not contain any post-service treatment 
records dated prior to 2005.  

In an August 2005 PTSD questionnaire, the Veteran stated that 
he served in Vietnam from July 1968 through October 1969.  He 
noted that he was part of a MACV unit during service in 
Vietnam and was subjected to bombing and shelling from the 
enemy.  He indicated witnessing seeing helicopters crash with 
men inside of them.  

In an August 2005 VA treatment record, the Veteran stated 
that a psychiatrist diagnosed him with PTSD ten years prior, 
but did not treat him for it.  After examination, the 
examiner diagnosed, in pertinent part, PTSD and alcohol 
dependence.

In an August 2005 VA treatment record, the Veteran reportedly 
stated that he was stationed at Saigon, Can Tho, Quin Nhon, 
and Pleiku during his your of duty in Vietnam.  He indicated 
that his MOS was that of an infantry light weapons expert and 
that he spent most of his time at a firebase.  He recalled 
going on patrol about fifteen miles around the perimeter of 
the base, during which time he encountered snipers.  The 
Veteran remembered having to put body parts into bags as part 
of his duties and that he was in combat.  He stated that, 
currently, he slept poorly, averaging two to three hours per 
night and had intrusive memories about his Vietnam 
experience.  The Veteran added that he learned to drink hard 
alcohol during service and used to consume a quart of vodka 
per day.  

In a September 2005 letter, Dr. C.R., M.D. diagnosed the 
Veteran with PTSD.  He stated that it was more likely than 
not that the Veteran's condition was connected to his service 
in Vietnam.
In a November 2005 VA treatment record, the examiner noted 
that the Veteran's blood pressure was 140/82.  The examiner 
indicated that she would increase the Veteran's lisinopril 
prescription to 20 mg per day.  

In a March 2006 statement, the Veteran reported that, at this 
stage in his life, he could not provide specific details of 
his actual combat experience and did not want to "re-live" 
that time in his life.

In a March 2006 VA treatment record, the examiner noted that 
the Veteran had been diagnosed with hypertension for the 
previous ten years.  He described the condition as 
controlled.  In reviewing diagnostic and clinical tests, the 
examiner stated that the Veteran's fasting blood sugar was 
"205, which is very high."  In reviewing earlier treatment 
records, the examiner evaluated the Veteran as being diabetic 
since 1995.  He noted that the Veteran's fasting sugar at 
that time was 192 and, since that time, sugar readings had 
been consistently high.  (Service connection is in effect for 
the Veteran's diabetes, which is rated 10 percent.)  

In an October 2006 letter, a person identifying herself as 
H.L.J. wrote that the Veteran had been seen at the offices of 
Dr. D.J.F., D.D.S.  She indicated that the Veteran's "teeth 
and gums condition" was more likely than not the residual of 
his diabetes.  No specific diagnosis was provided.  The 
letter included the address for the offices of Dr. D.J.F.

In a January 2007 VA treatment record, the examiner noted 
that the Veteran's blood pressure was elevated.  She 
recommended a low salt diet and increasing the Veteran's 
enalapril dose to 10 mg every 12 hours. 

In a June 2007 statement, Dr. D.J.N., M.D. indicated that, 
after reviewing the claims file and all available medical 
records, she found that the Veteran's hypertension did not 
result from his service-connected diabetes.  She stated that 
the Veteran was diagnosed with hypertension at least ten 
years before the diagnosis of diabetes mellitus in 2005.  She 
reported that "it was not likely that they [h]ypertension 
was caused by [d]iabetes based on the time frame in which the 
conditions developed.  The [h]ypertension preceded the onset 
of [d]iabetes by at least ten years."  Regarding erectile 
dysfunction, the examiner stated that the Veteran's 
psychiatrist prescribed Levitra in September 2006.  The 
record did not indicate an etiology for erectile dysfunction.  

At a December 2008 Travel Board hearing, the Veteran 
testified that, during Vietnam, he worked primarily as a 
convoy and security guard.  He stated that he worked with 
MACV Team 96 in Can Tho and, prior to that, he believed that 
he was with MACV Team 22 up in Bha Ji, not far from Qui Nhon.  
(Hearing Transcript, page 4).  He testified that, while with 
Team 22, he provided security to an Army of the Republic of 
Vietnam, Mobile Army Surgical Hospital.  He recalled that, 
while guarding the base or convoy, he experienced incoming 
rocket fire.  (Hearing Transcript, pages 10-11).  During his 
service with 73 Corps, MACV 96 at Can Tho, two of his friends 
were killed.  He recalled one as being Sgt. M. and the other 
as C.S.  The Veteran also remembered being in Can Tho while 
it was under attack with mortar and rocket fire.  (Hearing 
Transcript, pages 11-12).  The Veteran stated that he was 
treated for PTSD by Dr. C.R. at the Brooklyn VA.  (Hearing 
Transcript, page 10).

The Veteran further testified that his hypertension was 
diagnosed prior to the diagnosis for diabetes.  He indicated 
that an unnamed person, presumably a medical specialist, told 
him that his diabetes aggravated the hypertension.  (Hearing 
Transcript, pages 7-8).  Regarding the loss of use of a 
creative organ or erectile dysfunction, the Veteran stated 
that he started having problems about five or six years ago.  
He recalled that an examiner told him the condition was 
related to his diabetes.  He said that he took medication for 
the problem, but indicated that it did not help.  (Hearing 
Transcript, pages 20-21).  Regarding the tooth condition, the 
Veteran stated that H.L.J., the author of the October 2006 
letter, was an oral surgeon who operated on him at Dr. 
D.J.F.'s offices on Staten Island.  (Hearing Transcript, page 
9).  In describing the disorder, the Veteran stated that his 
teeth were falling out of his mouth.  (Hearing Transcript, 
page 18).
Reviewing the evidence of record, the Board notes that, the 
September 2005 letter, Dr. C.R., M.D. (initials used to 
protect privacy) diagnosed the Veteran with PTSD and stated 
that it was more likely than not that the Veteran's condition 
was connected to his service in Vietnam.  However, 
establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  As 
the Dr. C.R.'s opinion does not include evidence of a link 
between the Veteran's symptoms and a specific verified in-
service stressor, the Board finds that it is not sufficient 
to support the claim for service connection for PTSD.

The Board notes that the Veteran contended that he 
participated in combat.  However, the Veteran's DD-214, while 
indicating an MOS of infantryman, does not show any awards or 
decorations indicating combat.  Absent any further evidence 
indicating participation in combat, the Board finds that the 
Veteran's claimed stressors, specifically picking up body 
parts and experiencing incoming mortar and rocket fire, must 
be corroborated by supporting evidence.  See Cohen, 10 Vet. 
App. at 128.  On the other hand, with respect to being 
subjected to weaponry fire, to include mortar or rocket 
attacks on a base, corroboration of every detail of such a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient.  See Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  At 
the December 2008 hearing, the Veteran offered specific 
information regarding his units and locations during service 
in Vietnam.  Specifically, he was with MACV Team 22 up in Bha 
Ji, not far from Qui Nhon, where he provided security to an 
Army of the Republic of Vietnam, Mobile Army Surgical 
Hospital.  He also recalled being with the 73 Corps, MACV 96 
at Can Tho, during which time two of his friends, Sgt. M. and 
C.S., were killed.  The Veteran did not indicate if he was 
present during either death.  At both locations, the Veteran 
recalled experiencing mortar and rocket fire.  

In view of the foregoing, the Board finds that the AMC/RO 
must provide the Veteran with another opportunity to submit 
information that would allow for verification of his alleged 
in-service stressors.  Specifically, the AMC/RO should send 
new notice to the Veteran, requesting specific details of the 
in- service stressful incident(s): date(s), place(s), unit of 
assignment at the time of the event(s), description of the 
event(s), medal(s) or citation(s) received as a result of the 
event(s), and, if appropriate, name(s) and other identifying 
information concerning any other individuals involved in the 
event(s).  The notice must ask the Veteran to, at a minimum, 
indicate the location and approximate time (a two- month 
specific date range) of the stressful event(s) in question, 
and the unit of assignment at the time the stressful event 
occurred.  The notice should inform the Veteran that this 
information is necessary to obtain supportive evidence of the 
stressful event(s) and that failure to respond or an 
incomplete response may result in denial of the claim. See 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Subsection 15 (Dec. 13, 2005).

If the Veteran provides additional information about his 
claimed in-service stressors, the AMC/RO must request that 
the National Personnel Records Center (NPRC).or any other 
authorized record depository conduct a search for records.  
The AMC/RO must also request a search of relevant records in 
other depositories, to include Morning/Sick Reports through 
the NPRC.  If the Veteran provides additional information 
about his claimed in-service stressors, this information, 
along with copies of pertinent service personnel records, 
should be forwarded to the Joint Services Records Research 
Center (JSRRC) for stressor verification.  Even if no 
additional information is obtained, the AMC/RO must furnish 
the stressor information that is available, along with the 
Veteran's service personnel records, to the JSRRC to 
determine if the Veteran was subjected to weaponry fire, to 
include mortar or rocket attacks, while on active duty in 
Vietnam.

Regarding the Veteran's claim for service connection for a 
dental condition, in an October 2006 letter, H.L.J., an 
individual the Veteran reported as his oral surgeon, 
indicated that the Veteran's "teeth and gums condition" was 
more likely than not the residual of his diabetes.  However, 
the clinician n did not identify a specific diagnosis of the 
teeth or gums.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(requiring a disease or injury for service connection).  At 
the December 2008 hearing, the Veteran testified that H.L.J. 
told him that his teeth were falling out due to diabetes.  
However, the Board notes that the connection between a 
layman's account of what a physician purportedly said, when 
filtered through a "layman's sensibilities," is attenuated 
and inherently unreliable.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  The Veteran indicated that H.L.J. 
treated for him at the offices of Dr. D.J.F., whose address 
is included on the October 2006 letter.  In accordance with 
the VA's duty to assist in obtaining evidence necessary to 
substantiate her claim, the Board finds that the AMC/RO must 
obtain and associate with the claims file all pertinent 
evidence relating to the treatment of any tooth disorder, 
especially at the offices of Dr. D.J.F.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(1)(2).  

Regarding the claim for hypertension, the Board notes that 
the only opinion of record, indicating whether the Veteran's 
hypertension was secondary to the Veteran's service-connected 
diabetes, is included in the June 2007 statement of Dr. 
D.J.N, M.D.  In her statement, the examiner indicated that 
she had reviewed the claims file and all available medical 
records.  She stated that the diabetes could not have caused 
the Veteran's hypertension because the hypertension preceded 
the 2005 onset of diabetes by at least ten years."   
However, in her opinion, Dr. D.J.N. did not note or reference 
a November 2006 VA examination record in which the examiner 
diagnosed the Veteran as being diabetic since 1995.  As such, 
Dr. D.J.N.'s opinion, indicating a 2005 onset date for 
diabetes, is apparently based upon an inaccurate factual 
background.  The Board notes that the Veteran testified that 
a person, most likely an examiner, told him that his service-
connected diabetes aggravated his hypertension.  However, as 
stated above, the connection between a layman's account of 
what a physician purportedly said is attenuated and 
inherently unreliable.  See Robinette, 8 Vet. App. at 77.  

As evidenced by the November 2006 VA examination report, the 
Board finds that the record does not contain sufficient 
treatment records.  From the November 2006 examiner's notes, 
it is apparent that earlier treatment records, relating to 
the Veteran's diabetes, are in existence and have not been 
incorporated with the claims file.  Additionally, the Veteran 
has asserted that he was diagnosed with hypertension many 
years prior to the filing of this claim, was diagnosed with 
PTSD many years ago, and noted erectile dysfunction five or 
six years prior to the December 2008 hearing.  Because no 
post-service treatment records predate 2005, the Board finds 
that that the AMC/RO must obtain and associate with the 
claims file all treatment records relevant to the Veteran's 
claims.  At a minimum, the AMC/RO must request all VA 
treatment records predating 2005 and any VA treatment records 
dated after June 14, 2007.  See § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(1)(2).  

If the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking a medical opinion 
based upon an examination and a review of the relevant 
evidence in the claims file.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In this instance, the Board finds 
that, after all required development, the Veteran should be 
afforded VA examinations to determine if any current 
hypertension, erectile dysfunction or loss of use of a 
creative organ, or a disability or disease of the teeth or 
gums were caused or aggravated by his service-connected 
diabetes mellitus.  All necessary tests should be conducted.  
If required, the AMC/RO should order examinations or opinions 
from specialists.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must first review the 
record and ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159 
(2005). 

2.  The AMC/RO must provide the Veteran 
with an additional opportunity to provide 
details regarding his alleged in-service 
stressors.  The AMC/RO should request 
specific details of the in-service 
stressful incident(s) from the Veteran, to 
include date(s), place(s), unit of 
assignment at the time of the event(s), 
description of the event(s), medal(s) or 
citation(s) received as a result of the 
event(s), and, if appropriate, name(s) and 
other identifying information concerning 
any other individuals involved in the 
event(s).  At a minimum, the Veteran must 
indicate the location and approximate time 
(a two- month specific date range) of the 
stressful event(s) in question, and the 
unit of assignment at the time the 
stressful event occurred.  The AMC/RO 
should inform the Veteran that this 
information is necessary to obtain 
supportive evidence of the stressful 
event(s) and that failure to respond or an 
incomplete response may result in denial 
of the claim.  The duty to assist is not a 
one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those 
circumstances where he may or should have 
information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

The AMC/RO must allow sufficient time for 
the Veteran to comply with this request 
for further information.  After this is 
accomplished, the RO must send a summary 
of the Veteran's claimed in-service 
stressors and all service personnel 
records to the JSRRC for the purpose of 
verifying such in- service stressors.  
That is, even if no additional information 
is obtained, the AMC/RO must furnish the 
stressor information that is available, 
along with the Veteran's service personnel 
records to the JSRRC, in an attempt to 
verify the alleged stressors, to include 
whether the Veteran was subjected to 
weaponry fire, to include mortar or rocket 
attacks, while on active duty in Vietnam.  
All responses to the stressor verification 
request, to include negative responses, 
should be included in the claims file.

3.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who provided health care 
for his claimed disorders.  After securing 
the necessary releases, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
appellant, to include all VA treatment 
records dated prior to 2005 and after June 
14, 2007; and any records of treatment 
from the office of Dr. D.J.F. of Staten 
Island, New York.

4.  If and only if the AMC/RO finds that 
any of the Veteran's claimed in-service 
stressors is verified, the Veteran should 
be scheduled for a VA psychiatric 
examination.  The AMC/RO should provide 
the examiner with a list of the 
corroborated/verified stressors.
Following the review of the relevant 
evidence in the claims file, obtaining a 
history from the Veteran, the mental 
status examination and any tests that are 
deemed necessary, the psychiatrist is 
requested to provide an opinion as to the 
following:

a)  Does the Veteran meet the 
diagnostic criteria for PTSD?

b)  If so, is it at least as likely as 
not (50 percent or greater degree of 
probability) that the Veteran's PTSD is 
causally linked to any in-service 
stressor that is verified as a result 
of the development ordered by this 
remand?  If there is no such 
relationship, the examiner should 
specifically indicate so in the report.

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

5.  The Veteran must be scheduled for a VA 
examination for the purpose of determining 
the diagnosis, approximate onset date, and 
etiology of his hypertension, erectile 
dysfunction, and any disability or disease 
of the teeth or gums that may be present.

Such an examination should be performed 
after a review of the relevant medical 
evidence, a physical examination and any 
necessary testing.  If it is determined 
that a specialty examination or opinion 
(i.e. performed by a dentist) is required, 
such an examination or opinion should be 
provided by a specialist.  The examiner is 
asked to address the following questions:

Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's hypertension was caused 
or aggravated by his diabetes mellitus?

Is it at least as likely as not (50 
percent or greater probability) that 
any erectile dysfunction or loss of use 
of the creative organ that is present 
was caused or aggravated by the Veteran 
diabetes mellitus?

Is it at least as likely as not (50 
percent or greater probability) that 
any disability or disease of the teeth 
or gums that may be present was caused 
or aggravated by the Veteran's diabetes 
mellitus?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is further advised that 
aggravation is defined for legal purposes 
as a worsening of the underlying condition 
beyond its natural progression versus a 
temporary flare-up of symptoms.

A rationale should be provided for any 
opinion expressed.  If the examiner is 
unable to provide the requested opinions 
without resorting to speculation, it 
should be so stated.

4.  Thereafter, the Veteran's claims for 
service connection for hypertension, 
erectile dysfunction or loss of use of a 
creative organ, and a disability or 
disease of the teeth or gums, as secondary 
to his service-connected diabetes 
mellitus; and service connection for PTSD 
must be re-adjudicated based on all 
governing legal authority and all of the 
evidence of record, to include all 
evidence received after the last SSOC was 
issued.

5.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative must be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).







 Department of Veterans Affairs


